Order filed July 24, 2013




                                         In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-13-00599-CV
                                       ____________

          IN THE INTEREST OF B.M., M.L., AND A.A.C., Children


                     On Appeal from the 314th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2012-02208J

                                       ORDER

       The clerk’s record was filed July 23, 2013. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the trial court's judgment.

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before July 30, 2013, containing the trial court's judgment.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM